Citation Nr: 0913122	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.  The issues before the 
Board today were remanded in August 2008 for further 
procedural development.  Although the Board concludes that 
there was substantial compliance with its remand, it may not 
proceed with a decision at this time for the reasons 
discussed below.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for 
PTSD based on a number of stressful events which occurred 
during service.  In January 2009, the Veteran's attorney 
submitted additional evidence and argument which pertains to 
this claim; a January 27, 2009, letter indicates that the 
Veteran desired to have this additional evidence reviewed by 
the RO.  Applicable VA regulations require that pertinent 
evidence must be referred to the agency of original 
jurisdiction (AOJ) for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2008).  In the present case the Veteran has 
not waived this procedural right; thus, the Board must remand 
this appeal so the AOJ may review this evidence and, if the 
claims remain denied, include such evidence in a supplemental 
statement of the case.  Id.

With respect to the Veteran's remaining claims, the Board 
observes that the Court of Appeals for Veterans Claims has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The Veteran asserts that he is entitled to 
service connection for a heart disorder and hypertension as 
secondary to his PTSD.  In support of his claim, he points to 
statements posted by VA in the Federal Register that cite 
medical findings that PTSD may be associated with 
cardiovascular disorders in Vietnam veterans.  See 69 Fed. 
Reg. 60,083 (Oct. 7, 2004).  Although this particular Federal 
Register posting deals with presumptive disabilities for 
prisoners of war (POWs), the Board acknowledges that the 
evidence cited by the Veteran is at least sufficient to 
warrant a VA examination if, and only if, the AOJ finds that 
service connection is warranted for PTSD.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Review the expanded record, to include 
the evidence and argument received in 
January 2009, and after completion of any 
development deemed necessary, readjudicate 
the Veteran's claim of entitlement to 
service connection for PTSD.  

2.  If, and only if, the AOJ determines 
that service connection is warranted for 
PTSD, then schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any current 
heart disorder, including coronary artery 
disease (CAD) and cardiomyopathy, and 
hypertension.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any heart disorder 
and/or hypertension, providing diagnoses 
for all identified disabilities.  The 
examiner should then provide an opinion as 
to whether any current heart disorder 
and/or hypertension is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his service-connected PTSD, including 
whether PTSD caused, contributed to cause, 
or chronically worsened any current heart 
disorder or hypertension.  A detailed 
rationale should be provided for all 
opinions, and the examiner should 
specifically consider the medical evidence 
mentioned by the Veteran in his March 2005 
claim (see statement accompanying VA Form 
21-526).  If it cannot be determined 
whether the Veteran's heart disorder(s) or 
hypertension is related to his service-
connected PTSD on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




